Title: From George Washington to John Hancock, 7 June 1776
From: Washington, George
To: Hancock, John

 

Sir
New York June the 7th 1776

I do myself the honor to Inform Congress that I arrived here yesterday Afternoon about One OClock, and found all in a state of peace & quiet. I had not time to view the works carrying on & those ordered to be begun when I went away, but have reason to beleive from the report of such of the General & other Officers I had the pleasure to see, that they have been prosecuted & forwarded with all possible diligence and dispatch.
I am much concerned for the situation of our Affairs in Canada and am fearfull ’ere this, It is much worse than was first reported at Philadelphia. The Intelligence from thence in a Letter from Captn Wilkinson of the 2d Regimt to Genl Greene is truly alarming; It not only confirms the account of Col. Bedle & Major Sherburn’s defeat, but seems to forebode General Arnolds with the loss of Montreal—I have Inclosed a Copy of the Letter which will but too well shew that there is foundation for my apprehensions.
On Wednesday Evening I received an express from Gen. Schuyler with sundry papers respecting Sir John Johnston, which I have not time to copy as the post is just going off, but will do myself the honor of transmitting you as soon as I possibly can.
Before I left Philadelphia I employed a person to superintend the building of the Gondoloes which Congress had resolved on for this place, he is arrived and all things seem to be in a proper channell for facilitating the work, but when they are done, we shall be in much want of Guns, having never received any of those taken by Commodore Hopkins. Be pleased to mention me to Congress with the utmost respect and I am Sir with every sentiment of regard and esteem Your & their Most Obedt Servt

Go: Washington


P.S. I this minute received your favor of the 5 Inst. I am in need of Commissions and beg Congress to point out precisely the line I am to pursue in filling ’em up—this I mentioned in my Letter of the 11 Ulto. I am much pleased at the fortunate captures and the generous conduct of the owners & masters for the tender of the money to Congress.

